DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 10-16 are allowable. Claims 2-8, 12-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-V, as set forth in the Office action mailed on 4/29/21, is hereby withdrawn and claims 2-8, 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-8, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:



The prior art, either alone or in combination, does not disclose or render obvious the fiber optic receptacle module further comprises a main plate, and the plurality of fiber optic receptacles are secured to the main plate, and snap-fit claws extending backwards are arranged on the main plate, claw hooks are arranged at far ends of the snap-fit claws, and the claw hooks snap-fit to back end surfaces of the fiber optic receptacles to secure the fiber optic receptacles to the main plate in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a method comprising connecting the plurality of fiber optic receptacles, the connecting comprising: providing a main plate that has a plurality of insertion holes, and inserting the plurality of the fiber optic receptacles through the insertion holes; and -6-Application No.: 16/855,061Attorney Docket No.: 12925.0038-00000arranging snap-fit claws extending backwards on the main plate, arranging claw hooks at far ends of the snap-fit claws, and snap-fitting the claw hooks to back end surfaces of the fiber optic receptacles to secure a plurality of the fiber optic receptacles to the main plate in combination with the rest of claim 16.
It is noted that claim 16 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874